DETAILED ACTION
Responsive to the preliminary amendment filed September 26, 2019. Claims 12-14 and 18-20 were canceled. Claims 15-17 were canceled. Claims 21-26. Claims 1-11, 15-17, and 21-26 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 15-17, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of presenting point of interest to a user on a map. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
1. A computer-implemented method for presenting points of interest (POIs) to a given user in a map application executed by a client device associated with the given user, the client device being connected to the server, the server executing a map service, the method being executable by the server, the method comprising: 
receiving, by the server from the client device, a request for displaying a given location on a map view of the map application; 
retrieving, by the server, based on the map view and the given location, a set of POIs;
by the server, based on the request, a set of web services associated with the given user, the set of web services including at least the map service; 
retrieving, by the server, for at least some of the set of web services, respective past user interaction data of the given user with the respective web service, the respective past user interaction data being at least partially indicative of user preferences of the given user with regard to the set of POIs; 
ranking, by the server, based on the respective past user interaction data, the set of POIs to obtain a ranked set of POIs; 
transmitting, by the server to the client device, the map view, the map view including at least a subset of the ranked set of POIs for presentation to the given user on a display interface of the client device.  

The claim is directed to a method, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless it: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of presenting point of interest to a user on a map, which is an abstract idea that falls under the Mental Processes grouping and under the Certain Methods of Organizing Human Activity grouping (Prong one: YES, recites an abstract idea). 
The October 2019 Update explains on pages 7-8 that claims do recite a mental process when the claim limitations can practically be performed in the human mind. Examples of claims that recite mental processes include Electric Power Group, LLC which was directed to collection information, analyzing it, and displaying certain results of the collection and analysis and Classen which was directed to collecting and comparing known information. The courts have also found that claims that require a generic computer may still recite a mental process even though the limitations are not performed entirely in the human mind (page 8 of the October 2019 Update).  The Applicant’s specification does not provide any indication that the additional elements are anything other than a generic, off-the-shelf computer

Furthermore, the Applicant’s specification does not provide any indication that any recitation of additional elements such as the server or client device would be anything more than a generic, off-the-shelf computer (see at least paragraphs [0054-0055]).
The claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05). 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Regarding computer functions, MPEP 2106.05(d)(II) states:  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 

iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 15-17, and 25-26 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furio (US 9,146,129).


As per claim1, Furio teaches a computer-implemented method for presenting points of interest (POIs) to a given user in a map application executed by a client device associated with the given user, the client device being connected to the server, the server executing a map service, the method being executable by the server, the method comprising: 
receiving, by the server from the client device, a request for displaying a given location on a map view of the map application (see at least fig 8 [800]); 
retrieving, by the server, based on the map view and the given location, a set of POIs (see at least fig 8 [825]);
 determining, by the server, based on the request, a set of web services associated with the given user, the set of web services including at least the map service (see at least column 7, lines 22-42); 
retrieving, by the server, for at least some of the set of web services, respective past user interaction data of the given user with the respective web service, the respective past user interaction data being at least partially indicative of user preferences of the given user with regard to the set of POIs (see at least column 2, lines 23-35, fig 1); 
ranking, by the server, based on the respective past user interaction data, the set of POIs to obtain a ranked set of POIs (see at least column 2, lines 26-31); 
transmitting, by the server to the client device, the map view, the map view including at least a subset of the ranked set of POIs for presentation to the given user on a display interface of the client device (see at least fig 8 [830]).  
As per claim 2, Furio teaches wherein the method further comprises, prior to the transmitting: determining, by the server, for each zoom level of a plurality of zoom levels on the map application, a respective number of POIs in the subset of POIs to display on the map view (see at least column 11, line 56-column 12, line 41)
As per claim 3, Furio teaches wherein the subset of the ranked set of POIs corresponds to the respective number for a current zoom level (see at least column 12, lines 35-41).   
As per claim 4, Furio teaches wherein the subset of the ranked set of POIs corresponds to the respective number for a requested zoom level (see at least column 11, line 56-column 12, line 41).    
As per claim 5, Furio teaches wherein the determining the set of web services associated with the given user includes determining a user profile associated with the given user based on the request (see at least fig 1).  
As per claim 6, Furio teaches wherein the method further comprises analyzing the user profile to determine at least one parameter used ranking POIs (see at least fig 1).    
As per claim 7, Furio teaches wherein the set of web services includes at least one of: an email service, a taxi service, a ride sharing service, a navigation service, and a browser service (see at least fig 1).    
As per claim 8, Furio teaches wherein each POI of the set of POIs has at least one feature, the at least one feature being at least one of: a name, a description, a category, and a location; and wherein the retrieving the respective past user interaction data is based at least in part on respective past user interactions of the given user with the at least one feature in the respective web service (see at least fig 1, column 2, lines 22-55, column 5-7).    
As per claim 9, Furio teaches wherein the method further comprises, prior to the retrieving the set of POIs: generating, by a machine learning algorithm (MLA) executed by the server, for each POI of the set of POIs, a respective vector representation of the POI in a multidimensional space, the respective vector representation being based on the at least one feature; wherein the method further comprises, prior to the ranking the set of POIs: generating, by the MLA, based on the respective past user interaction data of the given user with the at least one feature in the set of web services, a given user vector in the multidimensional space; and wherein the ranking is based at least in part on respective (see at least column 4, lines 12-53, fig 1, 8).  
Claims 16-17 and 25-26 contain similar features as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661